PER CURIAM.
The instant case involves a dispute over a deed, property boundaries, and conflicting land surveys. In the findings of fact of the order on appeal, the trial court specifically states that no judicial determination regarding the accuracy of either of the two land surveys has been made. The transfer of property awarded in the order, however, is based on one of the surveys. The attorneys *315erroneously argued below that a decision as to which survey was correct could be made later. On the facts of the instant case, it is clear that this determination is essential to determining what relief, if any, is warranted. The cause is therefore reversed and remanded for further proceedings consistent with this opinion.
BOOTH, MINER and MICKLE, JJ., concur.